J-A28031-14

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


ESTATE OF ASHLYN V. WILLIAMS,                  IN THE SUPERIOR COURT OF
   DECEASED                                          PENNSYLVANIA


APPEAL OF: ROBERT HAWKINS AND                 No. 165 EDA 2013
   ASHLYN V. SAUNDERS-HAWKINS, III


            Appeal from the Order entered December 11, 2012,
      in the Court of Common Pleas of Philadelphia County, Orphans’
                      Court, at No(s): 372 AP of 2010

BEFORE:    GANTMAN, WECHT, and JENKINS, JJ.

MEMORANDUM BY JENKINS, J.:                    FILED NOVEMBER 17, 2014

     Appellants Robert Hawkins (“Robert”) and Ashlyn V. Saunders-

Hawkins, III (“Ashlyn”) (collectively “Appellants”) appeal pro se from the

December 11, 2012 order of the Court of Common Pleas of Philadelphia

County, Orphans’ Court Division, denying their request for damages as

averred in their Emergency Motion for Extraordinary Relief.     After careful

review, we affirm.

     This matter is the continuation of a protracted underlying dispute

between Roxanne Lloyd (“Roxanne”) and Appellants.       Ashlyn is Roxanne’s

sister, and Robert is Ashlyn’s husband and Roxanne’s brother-in-law. While

the underlying matter involves multiple claims of wrongdoing in the probate

of Ashlyn and Roxanne’s mother’s will, the instant appeal involves only the

value of personal property Ashlyn claims she left in real property granted to

Roxanne by their mother’s will.
J-A28031-14


        We summarize the factual and procedural histories of the matter as

follows.    Ashlyn Williams (“Decedent”), Roxanne’s and Ashlyn’s mother,

passed away on May 30, 2009. Decedent’s will, executed on May 12, 2009,

left her entire estate to Roxanne and appointed Roxanne as executrix.

When Decedent died, the Estate consisted of no personal property but three

pieces of real property in West Philadelphia, two of which were contiguous.1

Ashlyn resided in the contiguous properties.2

        In February 2010, Roxanne offered the May 12, 2009 will for probate

with the Philadelphia County Register of Wills. On February 25, 2010, the

Register of Wills admitted the will to probate and granted Roxanne letters

testamentary. Ashlyn unsuccessfully challenged the probate of the will.3


1
    1217 Greylock Street, 600 South 51st Street, and 602 South 51st Street.
2
    600-602 South 51st Street.
3
   Ashlyn filed an appeal from the decree of probate and a “Petition To
Revoke The Grant Of Letters Of Administration, And For An Accounting Of All
Activity Related To The Estate” (“Petition to Revoke”) on March 8, 2010.
The Petition to Revoke alleged Decedent lacked testamentary capacity to
execute the will, and that the will was procured through undue influence
exerted by Roxanne. The trial court conducted a hearing on these claims on
April 28, 2011, and denied Ashlyn’s claims by decree filed on June 7, 2011.
After filing exceptions that the lower court denied, Ashlyn appealed to this
Court, which dismissed the appeal based on Ashlyn’s complete failure to
comply with the briefing/reproduced record requirements outlined in the
Rules. See Estate of Ashlyn V. Williams, Deceased, Appeal of: Ashlyn
V. Saunders-Hawkins, III, 2953 EDA 2011 (unpublished memorandum).
The instant case is not, however, an appeal of the lower court’s rulings
regarding the validity of the will or the distributions thereunder. Instead, it
is an appeal from a collateral ruling concerning personal property in one of
the properties acquired by Roxanne under the terms of the will, as discussed
infra.
                                      -2-
J-A28031-14


        Meanwhile, the estate deeded the real property to Roxanne, and

Roxanne began eviction proceedings against Ashlyn and the other occupants

of the properties.4   Following a hearing on May 12, 2010, the Philadelphia

Municipal Court entered a judgment against Ashlyn and all occupants of 600-

602 South 51st Street. Ashlyn was evicted from the premises on August 5,

2010.

        Following the eviction, Ashlyn filed a Petition to Restore Possession,

which the Municipal Court denied following a hearing on August 13, 2010.5

The Municipal Court ordered Ashlyn to remove her property from the

premises on August 14th and 15th, 2010, between the hours of 9 a.m. and 5

p.m.

        On May 26, 2011, Ashlyn filed a motion entitled “Emergency Motion

For Extraordinary Relief” (“Emergency Motion”) alleging that Roxanne had

violated the court’s August 13, 2010 order that allowed Ashlyn to enter and

take her personal possessions from 600-602 South 51st Streets following her

eviction. The Emergency Motion alleged Roxanne had stolen all of Ashlyn’s



4
  Ashlyn filed a pro se petition for an injunction to prevent Roxanne from
taking any action with regard to the premises, including selling, collecting
rents, and/or evicting tenants. After a hearing, the Orphans’ Court denied
Ashlyn’s request for an injunction on April 15, 2010.
5
 After the hearing on the Petition to Restore Possession, also on August 13,
2010, Roxanne obtained a temporary Protection From Abuse order against
Ashlyn in the Family Court Division of the Philadelphia County Court of
Common Pleas.


                                     -3-
J-A28031-14


personal property contained within the property, including appliances,

jewelry, heirlooms, furniture, clothing, and tools and equipment used in the

conduct of her business. Roxanne did not file an answer to the Emergency

Motion, and the trial court entered judgment against Roxanne on May 26,

2011.

        On July 27, 2012, the Orphans’ Court held a damages hearing on the

judgment entered against Roxanne.            At that hearing, Ashlyn claimed

Roxanne stole appliances, machines, and tools that Ashlyn and Robert

intended to use for a business. Ashlyn estimated the value of these missing

items/tools/etc. at somewhere between $75,000 and $500,000 but provided

no documentation, receipts, or other proofs to substantiate her estimate.

        The court denied Ashlyn any damages by order dated December 11,

2012. The court later explained:


        Upon consideration of the Record made at the Hearing held on
        June 27, 2012, I found that Ashlyn was not a credible or
        convincing witness; that I could not make an award of damages,
        for loss of personal property, without engaging in sheer
        speculation, guesswork, and conjecture; and, that, under the
        circumstances in this case, the conduct of Roxanne was not
        outrageous.

1925(a) Opinion, p. 20. Appellants timely appealed.

        Appellants raise the following claim for review:


        Did not the lower court err in refusing to hear any evidence of
        testimony regarding the state of New Jersey, considering the fact
        that the will was produced, procured, and initially probated in


                                       -4-
J-A28031-14


      the State of New Jersey, and it was unequivacally [sic] proven
      that Mrs. Lloyd perjured herself in her initial filing there?


Appellants’ Brief, p. 2 (all caps removed, page number supplied).                 In

essence,    Appellants     present   a   question   regarding   the   trial   court’s

determination as to the admission of certain evidence. They claim the court

erred by failing to admit evidence regarding their allegations of Roxanne’s

wrongful effort to probate Decedent’s will in New Jersey prior to probating it

in Pennsylvania. They are incorrect.

      “[T]he admission of evidence is within the sound discretion of the trial

court and will be reversed only upon a showing that the trial court clearly

abused     its   discretion.”   Smith     v.   Morrison,   47   A.3d    131,     137

(Pa.Super.2012).


      Admissibility depends on relevance and probative value.
      Evidence is relevant if it logically tends to establish a material
      fact in the case, tends to make a fact at issue more or less
      probable or supports a reasonable inference or presumption
      regarding a material fact. Evidence, even if relevant, may be
      excluded if its probative value is outweighed by the potential
      prejudice.


Id.; see also Commonwealth v. Minerd, 752 A.2d 225, 230 (Pa.2000)

(“Evidence is relevant if it logically tends to establish a material fact in the

case, tends to make a fact at issue more or less probable, or supports a

reasonable inference or presumption regarding the existence of a material

fact.”).


                                         -5-
J-A28031-14


        Here, the sole issue at the damages hearing was to determine the

value of the property Appellants claimed Roxanne stole.          Any evidence

regarding Roxanne’s alleged misdeeds attempting to probate the will in New

Jersey was completely irrelevant to the single damages issue before the

court and was properly precluded as irrelevant. See Smith, supra.

        In fact, Appellants put forth no evidence whatsoever to support their

claims that Roxanne retained property valued at between $75,000 and

$500,000. As the trial court explained:


              Ashlyn and Robert[] produced no receipts or appraisal[s]
        to support the values which they placed on their lost personal
        property. They made no insurance claims for their losses. I
        could only engage in sheer speculation, guesswork and
        conjecture to make an award of damages for the loss of tools
        and equipment which have been used in a business conducted
        by disabled persons who receive Social Security Disability
        Benefits but did not file income tax returns to report their
        receipts from the business.     I could only engage in sheer
        speculation, guesswork and conjecture to make an award of
        damages for the loss of heirlooms, furniture, jewelry, appliances,
        clothing, shoes and other property lost by Ashlyn and Robert. I
        was not convinced by Ashlyn’s testimony[6] as to [the] value [of


6
    The trial court assessed Ashlyn’s testimony thusly:

        Ashlyn was highly agitated, screaming, ranting and raving, in a
        manner bordering on hysteria, during much of her time on the
        witness stand at the [h]earing on June 27, 2012. As a finder of
        fact, I found Ashlyn was not a credible or convincing witness
        because her observations, recollections and testimony were
        clearly influenced by her palpable antipathy for Roxanne. Ashlyn
        sees Roxanne as a liar and a criminal who must be punished for
        victimizing Ashlyn. The testimony of Ashlyn’s [d]aughter, as

(footnote continued on following page)
                                       -6-
J-A28031-14


      the property,] which was based on trips to Home Depot and a
      [j]ewelry [s]tore to gaze at the items on display. I could only
      engage in sheer speculation, guesswork and conjecture to make
      an award of [d]amages for the loss of the ashes of Robert’s
      mother.

            Upon consideration of the [r]ecord made at the [h]earing
      held on June 27, 2012, I held that I could not make an award of
      damages, for loss of personal property, without engaging in
      sheer speculation, guesswork and conjecture.

1925(a) Opinion, pp. 22-23.

      Simply put, Appellants failed to put forth any credible evidence to

support their claims of loss at the damages hearing. Any testimony about

alleged misdeeds in prior New Jersey probate proceedings would not have

changed this fact. Accordingly, the trial court did not abuse its discretion by

excluding this irrelevant evidence.

      Order affirmed.


Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 11/17/2014




      well as Ashlyn’s own demeanor on the witness stand, convinced
      me that Ashlyn and Roxanne cannot be in the same room
      without some dispute erupting.

1925(a) Opinion, pp. 20-21.
                                      -7-
J-A28031-14




              -8-